MEMORANDUM **
California state prisoner Earnest C. Woods, II, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging verbal abuse and unwarranted disciplinary action by prison officials. We have jurisdiction under 28 U.S.C. § 1291. We affirm.
The district court dismissed Woods’ action for failure to state a claim. Woods does not challenge the district court’s grounds for dismissal. See United States v. Ullah, 976 F.2d 509, 514 (9th Cir.1992) (limiting consideration of matters on appeal to those that are specifically and distinctly argued in appellant’s opening brief).
We do not consider Woods’ contentions regarding First Amendment retaliation and illegal incarceration because he raises these issues for the first time on appeal. See Allen v. Ornoski, 435 F.3d 946, 960 (9th Cir.2006), cert. denied, 546 U.S. 1136, 126 S.Ct. 1140, 163 L.Ed.2d 944 (2006) (explaining that the Court will not review issues not raised in district court except in special circumstances such as to prevent manifest injustice).
We deny Woods’ request for judicial notice. See Flick v. Liberty Mut. Fire Ins. Co., 205 F.3d 386, 392 n. 7 (9th Cir.2000) (concluding that facts not relevant on appeal are not subject to judicial notice).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.